 

 

Case: 1:20-cv-00851 Document #: 1 Filed: 02/05/20 Page V 3 PagelD #:1
PA ainavanhi
vis CEIV ioe.

FEB -5 2020
UNITED STATE DISTRICT COURTS NORTHERN DISTRICT [ykeOQTS'S & BRUTON

  

( DISTRICT COURT
( Judges
Plaintiff Keenan Brown (
Vs 1:20-cv-00851
Defendant McDonalds’ Judge Matthew F. Kennelly .
Restaurants Inc’s Magistrate Judge Young B. Kim
COMPLAINTS

On the date of October 24", 2019 around 9:43 I visit the local McDonald restaurant to fulfill my
appetite I parked my car in the park in lot I walk inside the restaurant. Though I was under the
weather, feeling sick I wanted to have a better experience dinning instead of taking out.

As I approached the cashier counter with a smile and kind words but, I was not greeted in fact
the defendant acted in reckless” behavior

In which employee has chosen to discriminate as practiced bad behavior unlawful acts.

I continue to proceed ordering two deluxe burgers and two hot tea beverage to complete my
order after order taken the defendant has chosen to negligently intentionally wrongfully.
Chosen to humiliate plaintiff by improper service failing to follow store policy when services

plaintiff.

The defendant chosen to first bring two boiling hot tea water with no lid tray holder or caution
warning signs to let the plaintiff to be careful and aware of tea beverage then later defendant
pace back in forth plotting his unlawful conduct to toss steaming hot tea at the customer due his

ethnicity being African American male.

The defendant chosen not to check the temperature of the steaming boiling hot tea beverage in
which the level was above 180 to 190 degrees. The defendant decided to through the hot

beverage at plaintiff without reason. Defendant was not apologetic, and in which lead to plaintiff

 

K77>— 2|6 40
Case: 1:20-cv-00851 Document #: 1 Filed: 02/05/20 Page 2 of 3 PagelD #:1

receiving a serious burned injures. Plaintiff yelled very loudly while the defendant chosen not to

be apologetic about his actions of unlawful conduct.

Management and the Claim Department was careless racist as well showing signs of and
discrimination along with refusing to help plaintiff in need. Store managers has failed to

accommodate as well reach out to plaintiff to check on the condition of plaintiff burned injuries.

The video surveillance camera photoaged shows the reckless behavioral intent of the defendant
chosen to neglect to improperly services the plaintiff while ordering while discriminating toward

plaintiff.

The plaintiff has filed a police report due to his unlawful unpleasant experience at the McDonald
Restaurant. Pro si litigant is seeking that justice in Federal court be served on his behalf due to
damages pain and suffering the defendant has caused in plaintiff life for practicing unlawful

reckless behavioral acts that lead to burning the customer when purchasing his meal.

 
  
  
 

ti ’
NN i i tl iN Re a lh

Bian Mi Bisa sci Bal i Ah oe:
ORDER - BLANK

el Se

Srila ieee enc Sar re ane Baie aenlecndiid

———_..._._.___ 2116 (Rev. 2/16

 

STATE OF ILLINOIS
IN THE CIRCUIT C

 
  

 

UNITED STATES OF AMERICA COUNTY OF DU PAGE
OURT OF THE EIGHTEENTH JUDICIAL CIRCUIT

        

 

 

 

File Stamp Here

 
    

This cause coming before the Court; the
subject matter, IT IS HEREBY ORD

i

  
  
 
  

   

    

Attorney for:
Address: i Aa, Pye k
City/State/Zip: -

Telephone Number: - sig Joie
Email: Ya ere -.

  
 
 
  
   

 
